EXHIBIT 10.6

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into effective
as of January 1, 2010 (the “Effective Date”) by and between Entravision
Communications Corporation, a Delaware corporation (the “Company”), and Jeffery
A. Liberman (the “Executive”).

1. Employment.

a. The Executive shall serve as the president of the Company’s radio division
during the term of this Agreement. The Executive will perform such duties as are
customarily performed by a similarly-situated individual of like organizations,
including the duties as may reasonably be assigned from time to time by the
Company’s Chief Executive Officer (the “CEO”) that are consistent with such
title and position. The Executive shall report directly to the CEO. In
performing his duties, the Executive will abide by all applicable federal, state
and local laws, as well as the Company’s bylaws, rules, regulations and
policies, as may be amended from time to time.

b. The Executive shall devote his entire productive time, ability and attention
to the Company’s business during the term of this Agreement. The Executive shall
not engage in any other business duties or pursuits whatsoever, or directly or
indirectly render any services of a business, commercial or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of the CEO. The foregoing shall not preclude
the Executive from engaging in appropriate civic, charitable or religious
activities or from devoting a reasonable amount of time to passive private
investments or from serving on the boards of directors of other entities
(provided that any director position shall require the prior written consent of
the CEO), as long as such activities and/or services do not interfere or
conflict with his responsibilities to the Company, and any provision of this
Agreement. The Executive shall not directly or indirectly acquire, hold or
retain any interest in any business competing with or similar in nature to the
business of the Company, or which in any other way creates a conflict of
interest, except for up to one percent (1%) ownership interests in public
companies. During the term of this Agreement, the Executive shall not in any way
engage or participate in any business that is in competition with the Company.

2. Term. Beginning on the Effective Date, the Company agrees to employ the
Executive and the Executive accepts employment with the Company until January 2,
2013, or until such time that the Executive’s employment is terminated in
accordance with the terms of this Agreement.

3. Salary and Benefits.

a. Salary. The Executive will receive an annual base salary of Three Hundred
Forty-Four Thousand Three Hundred and Twelve Dollars ($344,312), payable in
equal installments according to the Company’s regular paydays, less any
applicable taxes and withholding (the “Base Annual Compensation”). The Base
Annual Compensation may be increased, in the discretion of the Company’s
Compensation Committee, on the first and second anniversaries of the Effective
Date of this Agreement. The increase, if any, to the Base Annual



--------------------------------------------------------------------------------

Compensation made on the first and/or second anniversaries of the Effective Date
of this Agreement shall be made with reference to the increase in base
compensation given, in the same time period, to the Company’s employees and
other senior executive officers.

b. Discretionary Bonus. The Executive is eligible for a discretionary annual
bonus of up to fifty percent (50%) of his then-applicable Base Annual
Compensation, subject to the approval of the Company’s Compensation Committee.
Any annual bonus earned by the Executive will be payable no later than March 15
following the year for which the annual bonus is earned.

c. Benefit Coverage. The Executive is entitled to participate in all executive
benefit programs and plans established by the Company from time to time for the
benefit of its executives generally and for which the Executive is eligible.

d. Vacation and Holidays. The Executive is entitled to paid vacation time in
accordance with the vacation policies established by the Company for its
employees, as may be amended from time to time. The Executive will also be
entitled to the paid holidays as set forth in the Company’s policies.

e. Car Allowance. The Executive will receive Eight Hundred Dollars ($800) per
month as a car allowance.

f. Equity Incentive Grants. The Executive is eligible for equity incentive
grants under the Entravision Communications Corporation 2004 Equity Incentive
Plan.

g. Expenses. The Company will pay on behalf of the Executive (or reimburse the
Executive for) reasonable expenses incurred by the Executive at the request of,
or on behalf of, the Company in performance of the Executive’s duties pursuant
to this Agreement, and in accordance with the Company’s employment policies. The
Executive must prepare and submit expense reports with respect to such expenses
in accordance with the Company’s policies.

h. Miscellaneous. The Company will indemnify the Executive consistent with the
Company’s other executive officers and its legal obligations under California
Labor Code Section 2802.

4. Termination of Employment.

a. The Company or the Executive may terminate this Agreement and the Executive’s
employment at any time, with or without Cause (as defined below).

b. In the event the Executive is terminated for “Cause,” the Executive shall not
be entitled to any severance compensation or any other compensation from the
Company except for such salary and benefits as the Executive may have earned
prior to the Executive’s termination. If terminated for “Cause,” the Executive
shall be ineligible for any bonus, prorated or otherwise. For purposes of this
Agreement, the Company may terminate this Agreement for “Cause” for any of the
following reasons:

(i) The Executive’s continued failure to substantially perform his job duties
and responsibilities, provided that written notice is provided by the Company
and the performance problem is not satisfactorily cured within sixty (60) days.

 

-2-



--------------------------------------------------------------------------------

(ii) The Executive’s serious misconduct, dishonesty or disloyalty, which is
actually or potentially harmful to the Company.

(iii) The Executive’s willful, reckless or grossly negligent act or omission
that is materially harmful to the Company.

(iv) The Executive’s material breach of any provision of this Agreement,
provided written notice of such breach is given by the Company and the Executive
is given at least thirty (30) days to cure the breach.

(v) A final determination by the FCC that the Executive has committed an act or
omission that has directly caused the Company to be disqualified as a licensee
of the Federal Communications Commission (the “FCC”) or to suffer sanctions by
the FCC.

c. Should the Company terminate the Executive’s employment without Cause, or
should the Executive voluntarily terminate his employment for Good Reason (as
defined below), in addition to (i) salary and benefits the Executive might have
earned prior to his termination and (ii) any discretionary bonus approved by the
Company’s Compensation Committee prior to his termination, the Company will pay
the Executive severance pay in an amount equal to the Executive’s then-current
Base Annual Compensation (exclusive of incentive or bonus pay, benefits and
other non-cash remuneration) multiplied by one (1). Payment of severance
compensation under this Section 4 shall be paid in equal payments, corresponding
to the Company’s usual executive paydays. The Executive’s receipt of the
severance payment described in this Section 4.c is conditioned upon the
Executive’s executing a customary form of release whereby the Executive waives
all claims arising out of his employment and termination of employment.
“Termination” for purposes of this Section 4(c), shall be interpreted to mean
“separation from service” within the meaning of Internal Revenue Code
Section 409A, determined by applying the default rules thereof.

d. For purposes of this Agreement, “Good Reason” shall mean (i) a material
reduction in the Executive’s then-current Base Annual Compensation, unless such
reduction is applicable generally to similarly-situated senior executives of the
Company, (ii) a Change in Control (as defined below) of the Company in which the
Executive is not offered continued employment as (1) the president of the radio
division of the Company, (2) the president of the radio division of the
surviving entity or (3) the president of a separate division or subsidiary of
the surviving entity (provided that such division or subsidiary must have assets
and operations comparable to the assets and operations of the Company’s radio
division immediately prior to the Change in Control) or (iii) the requirement,
within one hundred twenty (120) days following a Change in Control of the
Company, that the Executive move his residence outside the greater Los Angeles,
California metropolitan area. For purposes of this Agreement, “Change in
Control” shall mean the acquisition of the Company by another entity by means of
any transaction or series or related transactions (including, without
limitation, any reorganization, merger or

 

-3-



--------------------------------------------------------------------------------

consolidation, but excluding any merger effected exclusively for the purpose of
changing the domicile of the Company), where the Company’s stockholders of
record as constituted immediately prior to such acquisition will, immediately
after such acquisition, hold less than fifty percent (50%) of the voting power
of the surviving or acquiring entity. Any termination for Good Reason shall be
communicated by the Executive’s delivery of written notice to the Company, in
accordance with Section 6 below, within ninety (90) days of the initial
existence of the event constituting Good Reason indicating that the Executive is
voluntarily terminating his employment for Good Reason and setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment for Good Reason; provided, however,
that the Company shall be given a period of thirty (30) days from the date of
receipt of such notice to cure any such event, and if the Company cures such
event within such thirty (30) day period, the Executive shall be permitted to
revoke his notice of termination.

5. Confidentiality.

a. The Executive recognizes that his employment with the Company will involve
contact with information of substantial value to the Company, which is not
generally known to the public and which gives the Company an advantage over its
competitors who do not know or use it, including, without limitation,
techniques, designs, drawings, processes, inventions, developments, equipment,
prototypes, sales and customer information and business and financial
information relating to the business, products, practices and techniques of the
Company (hereinafter referred to as “Confidential Information”). Confidential
Information includes all information disclosed by the Company or its clients,
and information learned by the Executive during the course of employment with
the Company. Notwithstanding the foregoing, Confidential Information shall not
be information which: (i) has entered the public domain through no action or
failure to act of the Executive; (ii) prior to disclosure hereunder was already
lawfully in the Executive’s possession without any obligation of
confidentiality; (iii) subsequent to disclosure hereunder is obtained by the
Executive on a non-confidential basis from a third party who has the right to
disclose such information to the Executive; or (iv) is ordered to be or
otherwise required to be disclosed by the Executive by a court of law or other
governmental body; provided, however, that the Company is notified of such order
or requirement and given a reasonable opportunity to intervene.

b. At all times during and after the Executive’s employment with the Company, he
will keep confidential and not use or disclose to any third party any
Confidential Information, except in the course of his employment with the
Company.

c. While employed by the Company and for one (1) year thereafter, the Executive
may not, either directly or through any other person or entity (i) use
Confidential Information to solicit or attempt to solicit any employee,
consultant, vendor or independent contractor of the Company or (ii) use
Confidential Information to solicit or attempt to solicit the business of any
customer, vendor or distributor of the Company which, at the time of termination
or one (1) year immediately prior thereto, was listed on the Company’s customer,
vendor or distributor list.

6. Notices. Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when personally delivered or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the party’s last know address.

 

-4-



--------------------------------------------------------------------------------

7. Waiver of Breach. The waiver by either party, or the failure of either party
to claim a breach of any provision of this Agreement, shall not operate or be
construed as a waiver of any subsequent breach.

8. Assignment. The rights and obligations of the respective parties hereto under
this Agreement shall inure to the benefit of and shall be binding upon the
heirs, legal representatives, successors and assigns of the parties hereto;
provided, however, that this Agreement shall not be assignable by the Executive
without prior written consent of the Company.

9. Entire Agreement. This Agreement supersedes any and all other agreements
(including, without limitation, (i) that certain Executive Employment Agreement
dated effective January 1, 2004 by and between the Company and the Executive and
(ii) that certain Executive Employment Agreement dated effective January 1, 2007
by and between the Company and the Executive), either oral or in writing,
between the parties hereto with respect to the subject matter hereof and
contains all of the covenants and agreements between the parties with respect to
said subject matter in any manner whatsoever. Any modification of this Agreement
will be effective only if it is in writing and signed by both the Executive and
the CEO.

10. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of California.

11. Partial Invalidity. If any provision of this Agreement is found to be
invalid or unenforceable by any court, the remaining provisions hereof shall
remain in effect unless such partial invalidity or unenforceability would defeat
an essential business purpose of this Agreement.

12. Remedy for Breach. In the event any action at law or in equity or other
proceeding is brought to interpret or enforce this Agreement, or in connection
with any provision with this Agreement, the prevailing party shall be entitled
to its reasonable attorneys’ fees and other costs reasonable incurred in such
action or proceeding.

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall together
constitute one and the same instrument. To the maximum extent permitted by law
or any applicable governmental authority, any document may be signed and
transmitted by facsimile with the same validity as if it were an ink-signed
document.

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

“Company”     Entravision Communications Corporation,     a Delaware corporation
    By:  

/s/    Walter F. Ulloa

      Walter F. Ulloa       Chairman and Chief Executive Officer “Executive”    
     

/s/    Jeffery A. Liberman

    Jeffery A. Liberman

[Signature Page to Executive Employment Agreement]

 

-6-